DETAILED ACTION
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), an international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an international application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Processes, Products, and/or Apparatuses:
Products, processes of manufacture, processes of use, and apparatuses are different categories of invention. When an application includes claims to more than one product, process, or apparatus, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the “main invention” in the claims. In the case of non-compliance with unity of invention and where no additional fees are timely paid, the international search and/or international preliminary examination, as appropriate, will be based on the main invention in the claims. See PCT Article 17(3)(a), 37 CFR 1.475(d), 37 CFR 1.476(c) and 37 CFR 1.488(b)(3).
As provided in 37 CFR 1.475(b), an international application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 1–12, drawn to a method of capturing an antibody, specifically natalizumab, with a peptide.
Group II, Claims 13 and 14, drawn to a method of a natalizumab-mimetope complex in which the peptide is between 7 and 26 amino acids long or 95% identical to SEQ ID NOs: 1–23.
Group III, Claims 15–21, drawn to a test device comprising: a) a sample pad for receiving a biologic; b) a conjugate pad; and c) a test membrane comprising at least one test line comprising a peptide.

Groups I–III lack unity of invention because even though the inventions of these groups require the technical feature of capturing an antibody with a peptide, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Messmer (US PG Pub 20150293086 A1) (IDS entered 07/08/2020). Messmer teaches in Paragraph [008] “…a method  of determining the integrity of a biologic comprising…contacting the biologic with a test device, wherein the test device comprises a sample pad for receiving the biologic, a conjugate pad, a test membrane comprising at least one test line comprising an immobilized mimetope…” in which the test line is further clarified in Figure 1 and Paragraph [0030] to be a mimetope peptide and, as described in Paragraph [0072], “…the monoclonal antibody received by the sample pad is…natalizumab…” Therefore, the common feature shared between these groups is not considered to be a special technical feature in view of the cited art.
Additionally, unity of invention has to be considered in the first place only in relation to the independent claims in an international application and not the dependent claims (see 37 CFR 1.475). Accordingly, Groups I–III are not linked by the same or a corresponding special technical feature so as to form a general inventive concept. However, unity will be reassessed at each stage of prosecution hereafter.

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

A. Peptide (please select one species from the group, and the election will serve as the designated species for examination)
SEQ ID NO 1: Ala Cys Pro Met Asn Glu Ser Lys Phe Cys Gly Gly Gly
SEQ ID NO 2: Ala Cys Pro Ser Asn Pro Ser Lys Phe Cys Gly Gly Gly
SEQ ID NO 3: Ala Cys Asn Trp Met Ile Asn Lys Glu Cys Gly Gly Gly
SEQ ID NO 4: Ala Cys Pro Lys Asn Pro Asn Lys Phe Cys Gly Gly Gly
SEQ ID NO 5: Ala Cys Val Pro Ser Lys Pro Gly Leu Cys Gly Gly Gly
SEQ ID NO 6: Asn Phe Leu Gly Ala Val Ala Lys Gly Ala Ile His Gly Gly Gly
SEQ ID NO 7: His Ala Ser Trp Leu Gly Ser Ser Ser Asn Val Arg Gly Gly Gly
SEQ ID NO 8: Thr Ala Met Ala Ser Thr Ser Thr Met Leu Gln His Gly Gly Gly
SEQ ID NO 9: His Phe Ile Asn Val Ser Gly Leu Ala Thr Val Phe Gly Gly Gly
SEQ ID NO 10: Arg Asp Tyr His Pro Arg Asp His Thr Ala Thr Trp Gly Gly Gly
SEQ ID NO 11: Gln Met Ala Met Glu Gln Thr Asn Ala Asp Tyr Gln Gly Gly Gly
SEQ ID NO 12: Leu Pro Thr Asn Glu Ser Ser Pro Lys Gly Ser Asn Gly Gly Gly
SEQ ID NO 13: Gln Thr Leu Asn His Ser Trp Leu His Thr Phe Ile Gly Gly Gly
SEQ ID NO 14: Val Ser Arg Pro Ala Glu Thr Thr Pro Arg Leu Thr Gly Gly Gly
SEQ ID NO 15: Ser Pro Phe His Ser Pro Arg Cys Gly Thr Ala Asn Ser Tyr Ser Cys Leu His Met Lys Ile Thr Ser Gly Gly Gly
SEQ ID NO 16: Ile Tyr Ala Ala Tyr Pro Pro Cys Pro Gln Asn Leu Ser Lys Phe Cys Arg His Ser Ser Ser Pro Gly Gly Gly Gly
SEQ ID NO 17: Val Glu Asn Pro Trp Asn Gln Cys Met Lys Gly Thr Phe Lys Arg Cys Ser Tyr Pro Arg Ile Ala Asn Gly Gly Gly
SEQ ID NO 18: Ala Tyr Pro His Gly Arg Ser Cys Pro Gln Asn Ile Ser Lys Phe Cys Phe Asp His Glu Lys Thr Asn Gly Gly Gly
SEQ ID NO 19: Gln Gly Gly Glu Trp His Arg Cys Met Ser Glu Glu Gly Lys His Cys Val Asp Ile Gln Phe Ile Arg Gly Gly Gly
SEQ ID NO 20: Thr Ser Leu Thr Val Met Thr Cys Pro His Asn Pro Ser Lys Trp Cys Ser Pro Leu Pro Ala Ala Val Gly Gly Gly
SEQ ID NO 21: Ala Met Ala Ser Ser Ala Thr Cys Thr Lys Pro Asn Ser Tyr Ser Cys Leu His Ala Lys Leu Val Pro Gly Gly Gly
SEQ ID NO 22: Met Pro Ser Pro Pro Lys Asn Cys Ser Lys Phe His Ser Ala Leu Cys Lys Gly Val Thr Trp Asn Val Gly Gly Gly
SEQ ID NO 23: Ser His Pro Gln Glu Phe Trp Cys Pro Gln Asn Phe Ser Lys Phe Cys Ser Arg Ser Tyr Ser Asn Thr Gly Gly Gly

Although the species of mimetope peptide share a common structure to serve as a means to capture an antibody from a sample by forming a complex with the antibody, the common structure is not a significant structural element because it represents only a small portion of the compound structures and does not constitute a structurally distinctive portion in view of Messmer. Mesmer teaches that the peptide “…mimics a native antigen epitope recognized by the monoclonal antibody and comprises a different linear sequence of amino acids than the native antigen epitope…” (see Messmer, Claim 1). Further the compounds of these groups do not belong to a recognized class of chemical compounds. Each of the peptide species is differentially characterized and structurally distinguishable.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic:  Claims 1–2, 4–21 appear to be generic.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Notice of Possible Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CY R TAMANAHA whose telephone number is (571) 272-6686. The examiner can normally be reached Monday–Friday, 0900–1630.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/CY R TAMANAHA/Examiner, Art Unit 4111                                                                                                                                                                                                        

/Liesl C Baumann/Supervisory Patent Examiner, Art Unit 4111